 

Case 20-10343-LSS Doc 3335 Filed 05/07/21 Page1of6

v6

nye
hs yc *

n

CCOkE OO, VESTER
lenge. Fak S/ V2 Fhe [SEUES

by ba SWS FT WO SVS
FARO TAL. Of SHE COVE)
fo / (7 VA CYE »

| 2 ft] 4 & 3 CHE Of
Mevese bi gre (2/ el PCF Loexvle
09 Mee “typ LAS AL fy 0aed
Ui Sige VALE
. —, Jf UA CORT.
(lA. fever Wee hy [Paptee.
Ab LIE LATA Op t= gy
| (4 foie? EVB/ ICC AY 2X9
| “Pe VOD 9 RAE fMO0fTEO WIE
FY FEE She, 6G Fla Cla
They WefEe / Yhepe, fi {Oo SOK’
Ato 2H/sEA ZF ft} > Br lbgee.
e . Veuve Khar" >, Apps power,
PCPRIVEO Of Mb7TEn1E7 FO
ROR BICC WHITAOL|T Legephhi

   
 
 

Case 20-10343-LSS Doc 3335 Filed 05/07/21 Page 2 of6

(EZ.

OW 70 EPEM py oun
CME Z Frpper® $0 ve! 072
, oe & CESS F SPaZon bowey.
| =< 3A.

70 Epied Gop OLA
| fewes JAE COB Cours LF
A: io 2. ee o. _SONGO PHO

> ———"
BEES ¥ [2 4A
frie
@ Won tes
Oe
~ieboy fees LP Goons

G/L MEI enD
Co ee ope ESL
| ZHAI O FVC/z Cie
GT TKO GRY fyuges Of Woe
[ASYM YS PTET OW BM ay
Crrillo gp pterTs Gor wyolgeg
WIVES binT low VVeler fy
Mh, COOLS = LZ YRS OLED “
e hess : OUR LOGE Pee
LETS rou8E O¥ Fee
SC60F Ml eeiz preg (70 ‘Wooyee On7
YY LEGS [EHOFE Sopp C

 
   

  
   

 
 

Case 20-10343-LSS Doc 3335 Filed 05/07/21 Page 3of6

ZUM yo Ccfber mS

Kfrow by ¢ 0 offeer Vadyaes

Boek. Yep Eo Then [2/74
/

 
    

p1apAe
Belo 2 4 :
CLO he PO FLO FO MAS App
e@ ZZ WOULD fe SEE: rm
OCLC YLUO SEALY Worf
WIFI fA OFF KY vpoe
ALOR PL ppg SAAS
Boge Le poe Cai ~ Keon

.
.

SACLE F bpS fp vy
8 fe Ube p pee zoe

Whe? LAYS LL!
@ hn Lip bi ‘a

 
 

Case 20-10343-LSS Doc 3335 Filed 05/07/21 Page a2, f a

mie y AJ Jpn, LI.

FEES Sof aaa
< LATE SIO ba fe, JOY

SF LOE Jos AvZe (FEY
oF” AY, 32
St ZF ORC.
OTE MEWS ie SAY. PLB.
© AS Seve AC AFH) Fo L5~
i ee PPPOLEY OP = Ore.
OLA ESY /AZS C00 MAI NO eG
(0 Keys ASA %22/gl Lb
ek JOUER LAL ZC) Fhe
4A ews ALAEO’ AA y tf fe.
LE beg AOSV
418 W7TG YOULY CL. (F/O XD
Mey Wa SE gs YS, Ze
9O7F Steu07—e (6 einen -
| ae Lp Oe, Lp? Ce
WEF LE oo o- GA (2x7 om
STAR Ole ove , S lew,

    
 
    
 

 
  
 

 

@ “%¥¢e SET ge LO Peop fe

 
é 20- > 0633 Filed 05/07/21 Page AYE -

MERI LOT WEF fon no
fe L OM og Ath e Jr Vg Ly
EEL Fs SV0ogE me ZF
VI, J GOLA DEF OFX RO
ESECC Beppe PAY See por

ZA ADA» PBR have
Ll Phe 0 Hee. VGE ZEE
AES POreven pay zan6Q “(Gor
Ay ye 3 VICHY DG fet)

 
 

Case 20-10343-LSS Doc 3335 Filed 05/07/21 Page 6 of 6

 

Big Baek

 

 

ff Ske Sefer, fe Ye 0} AY

KVTCEY CASA

CL terete ei fayysgee—

 

 

 
